MEMORANDUM **
Bernadette T. Turner appeals pro se the district court’s sua sponte dismissal of her action against the United States Customs Service, which she alleges failed to provide her with copies they have of her important inheritance papers. We may affirm on any ground supported by the record. Cigna Prop. & Cas. Ins. Co. v. Polaris Pictures Corp., 159 F.3d 412, 418 (9th Cir.1998). We agree that dismissal without prejudice was appropriate in this action because Turner failed to effect timely proper service on the defendants as required by Fed.R.Civ.P. 400(1).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.